Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


The metes and bound of the claim cannot be determined because a functional recitation, i.e. “wherein the swathboard is operable to maintain an operating position relative to the hood during movement with the hood toward and away from the crop conditioning element” (cl. 1; and similarly in re cl. 13) must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language.  In re Fuller, 1929 C.D. 172; 388 O.G. 279.
Also, "the Supreme Court in 1946 wrote that a “claim which describes the most crucial element in a ‘new’ combination in terms of what it will do, rather than in terms of its own physical characteristics or its arrangement in the new combination, is invalid as a violation of [the indefiniteness requirement].” Halliburton v. Walker, 329 U.S. 1 (1946)."
The structure which goes to make up the device must be clearly and positively specified. 





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilhelm (7337599).

It should be noted that the recitation “operable to maintain," "moveable," "for” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be relied upon to impart patentability to an otherwise unpatentable claim.    In re Lundberg, 113 USPQ 530 (CCPA 1957). 

[AltContent: textbox (Interconnecting link)][AltContent: arrow][AltContent: textbox (Support bracket)][AltContent: arrow][AltContent: textbox (swathboard)][AltContent: arrow][AltContent: textbox (hood)][AltContent: arrow]
    PNG
    media_image1.png
    530
    651
    media_image1.png
    Greyscale


“(26)    According to another important feature of the present invention, a link (39) is also provided between the first guide element (19) and the second guide element (34), so that any change of position of the first guide element (19) automatically modifies the position of the second guide element (34).”
1. A harvesting apparatus for an agricultural machine, the harvesting apparatus comprising: 

a cutting mechanism coupled to the frame and operable to cut crop (5); 
a crop conditioning element coupled to the frame and positioned relative to the frame at a location rearward of the cutting mechanism for receiving crop from the cutting mechanism (15, 17); 
a hood moveably mounted to the frame above the crop conditioning element for movement toward and away from the crop conditioning element (marked up); and 
a swathboard attached to and moveable with the hood (marked up), 
wherein the swathboard is operable to maintain an operating position relative to the hood during movement with the hood toward and away from the crop conditioning element (see teachings above in re the capability / intended use statement; NOTE: the function lacks positive and definite structure, i.e. lever etc.). 

2. The harvesting apparatus set forth in claim 1, wherein the swathboard is rotatably attached to the hood for movement about a swathboard axis between a plurality of operating positions relative to the hood (NOTE: a positive and definite structure for the function is not claimed; articulation axis 36, figs 5-6). 

3. The harvesting apparatus set forth in claim 2, wherein the swathboard is operable to maintain its position relative to the hood during movement with the hood toward and away from the crop when disposed in each of the plurality of operating positions (capability is met as shown/taught in figs 5-6). 

“(18)    In the light of FIG. 2, the first control member (24) consists of a lever (25) connected pivotingly to the casing (9) by means of a shaft (26) disposed substantially parallel to the axis (45) of the rotor (15). Preferably the lever (25) may occupy various positions defined by a locating and locking member (48) rigidly connected to the casing (9). The lever (25) and the locating and locking member (48) are advantageously situated outside the casing (9) so as to be easy for the user to access. With reference more precisely to FIG. 4, the first control member (24) also consists of an arm (27) rigidly connected to the shaft (26). Also provided is a rod (28) connecting one end of the arm (27) to the first guide element (19) by means of pivot articulations. Consequently, any change of position of the lever (25) causes the first guide element (19) to pivot about the articulation (22).”

4. The harvesting apparatus set forth in claim 2, further comprising an adjustment mechanism attached to and moveable with the hood, wherein the adjustment mechanism is coupled to the swathboard and operable to rotate the swathboard relative to the hood and about the swathboard axis between each of the plurality of operating positions (lever 25; fig2; see teaching above). 

5. The harvesting apparatus set forth in claim 4, wherein the adjustment mechanism includes a handle rotatable about a handle axis (25, about a shaft 26 axis). 



7. The harvesting apparatus set forth in claim 5, wherein the adjustment mechanism includes a connecting link extending between and interconnecting the handle and the swathboard (marked up). 

[AltContent: textbox (Position plate)][AltContent: arrow][AltContent: textbox (notches)][AltContent: arrow]
    PNG
    media_image2.png
    276
    380
    media_image2.png
    Greyscale



9. The harvesting apparatus set forth in claim 5, wherein the adjustment mechanism includes a position plate defining a plurality of notches, with the handle engaged with a respective one of the plurality of notches to position the swathboard in a respective one of the plurality of operating positions (marked up). 

10. The harvesting apparatus set forth in claim 9, wherein the position plate is attached to and moveable with the hood (shown/taught above, the plate is attached & movable with the hood). 

11. The harvesting apparatus set forth in claim 1, further comprising an actuating system interconnecting the frame and the hood, wherein the actuating system is controllable to move the hood toward and away from the crop conditioning element (see the adjustment mechanism above is already addressed in re cl. 4). 

12. The harvesting apparatus set forth in claim 11, wherein the actuating system includes a multiple linkage system having a plurality of links interconnected for moving the hood (shown/taught above, such as arms 27, 28). 


The following are already addressed above, unless otherwise noted:

13. A crop conditioning system for a harvesting apparatus, the crop conditioning system comprising: a crop conditioning element; a hood moveable toward and away from the crop conditioning element to define a gap therebetween; and a swathboard attached to and moveable with the hood, wherein the swathboard is operable to maintain an operating position relative to the hood during movement with the hood toward and away from the crop conditioning element (NOTE: definite and positive structure is not claimed for the functional language; however already addressed above). 

14. The crop conditioning system set forth in claim 13, wherein the swathboard is rotatably attached to the hood for movement about a swathboard axis between a plurality of operating positions relative to the hood (fig 3; NOTE: definite and positive structure is not claimed for the functional language). 

15. The crop conditioning system set forth in claim 14, wherein the swathboard is operable to maintain its position relative to the hood during movement with the hood toward and away from the crop conditioning element when disposed in each of the plurality of operating positions (figs 4-5; NOTE: definite and positive structure is not claimed for the functional language). 

16. The crop conditioning system set forth in claim 14, further comprising an adjustment mechanism attached to and moveable with the hood, wherein the adjustment mechanism is coupled to operable to rotate the swathboard relative to the hood and about the swathboard axis between each of the plurality of operating positions (43). 

17. The crop conditioning system set forth in claim 16, wherein the adjustment mechanism includes a handle rotatable about a handle axis (36). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm (7337599).

Wilhelm’s adjustment mechanism inherently includes a bracket, however as claimed in claim 20, the particulars are not clearly shown:

18. The crop conditioning system set forth in claim 17, wherein the adjustment mechanism includes a support bracket interconnecting the hood and the handle, wherein the support bracket is fixedly attached to the hood and rotatably supports the handle (figs 2, 3). 

20. The crop conditioning system set forth in claim 17, wherein the adjustment mechanism includes a position plate attached to and moveable with the hood, wherein the position plate defines a plurality of notches, with the handle engaged with a respective one of the plurality of notches to position the swathboard in a respective one of the plurality of operating positions.


Wilhelm with the same or similar adjustment bracket & plate as w.r.t. the hood’s, because it would not have been outside the skill to duplicate the adjustment mechanisms to more accurately control the swathboard.




Allowable Subject Matter
Claims 8, 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Gradoz et al (7555886) teaches an adjustment system for a hood and swathboard (24, 28; fig 2).

Walch et al (8458997) teaches movable together fairing / hood (13) and a plant ejection channel / swathboard (14).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671